SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 9, 2016, by and between HPIL Holding, a Nevada corporation, with headquarters located at 3738 Coach Cove, Sanford, MI 48657 (the “Company”), and GPL Ventures LLC, a Delaware limited liability company, with its address at One Penn Plaza, Suite 6196, New York, NY 10119 (the “Buyer”). WHEREAS: A. Buyer desires to purchase and the Company desires to issue and sell, upon the terms and conditions set forth in this Agreement up to Five Million Six Hundred Thousand Dollars ($5,600,000.00) of the Company’s common stock (the “Securities” or “Shares”), $0.0001 par value per share, of the Company (the “Common Stock”), upon the terms and subject to the limitations and conditions set forth in this Agreement. B. The Buyer wishes to purchase, upon the terms and conditions stated in this Agreement, such principal amount of Securities as is set forth immediately below its name on the signature pages hereto; and NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby agree as follows: 1. Purchase and Sale of Securities. a. Purchase of Securities, Draw Down. During the term of this Agreement, the Company may request a “Draw Down”, whereby the Company shall deliver to Buyer written notice (a “Draw Down Notice”) to purchase shares of common stock for a certain dollar amount (a “Draw Down Amount”). In no event may any Draw Down Amount be in an amount that would reasonably be expected result in the beneficial ownership of more than 9.99% of the outstanding stock of the Company by Buyer.
